                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF IOWA
                                            EASTERN DIVISION


UNITED STATES OF AMERICA,                               )
                                                        )     Case No. 19-CR-1050
                     Plaintiff,                         )
                                                        )
vs.                                                     )     NOTICE OF EXPERT
                                                        )     TESTIMONY OF
GINA CHRISTA URBAIN,                                    )     DEFENDANT’S MENTAL
                                                        )     CONDITION
                                                        )
                     Defendant.                         )


          Gina Christa Urbain, through counsel, hereby submits notice of her intent to rely upon

expert testimony relating to a mental disease, mental defect, or mental condition bearing upon

the issue of guilt. Specifically, the Defendant intends to present a diminished capacity defense

at trial. The Defendant submits this notice pursuant to Federal Rule of Criminal Procedure

12.2(b).

                                                        FEDERAL DEFENDER’S OFFICE
                                                        222 Third Avenue SE, Suite 290
                                                        Cedar Rapids, IA 52401-1509
                                                        TELEPHONE: (319) 363-9540
                                                        TELEFAX: (319) 363-9542

                                                        BY: /s/ Christopher J. Nathan
                                                        CHRISTOPHER J. NATHAN
                                                        christopher_nathan@fd.org
                                                        ATTORNEY FOR DEFENDANT

             CERTIFICATE OF SERVICE
I hereby certify that on February 11, 2020, I
electronically filed this document with the Clerk of
Court using the ECF system which will serve it on the
appropriate parties.

                      By:    /s/ Melissa Dullea




        Case 2:19-cr-01050-CJW-MAR Document 14 Filed 02/11/20 Page 1 of 1
